FILED
                                                                        MARCH 11, 2021
                                                                  In the Office of the Clerk of Court
                                                                 WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                           )
                                               )         No. 37107-7-III
                     Respondent,               )
                                               )
       v.                                      )
                                               )
PRESTON DAVID HARDESTY,                        )         UNPUBLISHED OPINION
                                               )
                     Appellant.                )

       SIDDOWAY, J. — Preston Hardesty appeals his convictions of second degree

trafficking in stolen property and third degree theft, complaining of juror bias, the denial

of his motion for a mistrial, and the trial court’s reliance on an incorrect offender score at

sentencing.

       We find no trial court error in the jury selection process, no abuse of discretion in

denying the mistrial motion, and no reason to believe Mr. Hardesty’s offender score of

13, not 14, made a difference in the sentence imposed. We affirm.
No. 37107-7-III
State v. Hardesty


                    FACTS AND PROCEDURAL BACKGROUND

       In September 2018, the Grant County Sheriff’s Office investigated an allegation

by Jerry Amoruso, a self-employed electrician and mechanic, that his adult stepson,

Preston Hardesty, stole Westinghouse copper busing and motor control units and sold

them for salvage. Mr. Hardesty lived in a mobile home that belonged to Mr. Amoruso

and that was located on the 10-acre property where Mr. Amoruso and his wife, Mr.

Hardesty’s mother, lived.

       Mr. Amoruso made the accusation after he went to a Royal City salvage yard to

purchase a battery and the yard manager showed Mr. Amoruso items purchased from Mr.

Hardesty that Mr. Amoruso identified as his own. Mr. Amoruso claims he had

previously told Mr. Hardesty that “he couldn’t have anything of [Amoruso’s] unless he

came up and asked [Amoruso] specifically to use it or remove it.” Report of Proceedings

(RP)1 at 81.

       Sheriff’s Deputy Alex Aragon was assigned to investigate and spoke with Mr.

Hardesty, informing him that Mr. Amoruso claimed property had gone missing and

suspected his stepson. Mr. Hardesty responded, “That’s what he’s always saying” and

told the deputy this was the second time in the recent past that Mr. Amoruso had made a

complaint about him to police. Ex. 42, Detective Aragon body cam (Sept. 22, 2018) at


       1
        “RP” references are to the verbatim report of proceedings of the trial unless
otherwise indicated.

                                            2
No. 37107-7-III
State v. Hardesty


2 min., 45 sec. through 2 min., 57 sec. (on file with court). Mr. Hardesty claimed that

items he had sold to the salvage yard came from other places and persons. He accused

Mr. Amoruso of trying to frame him.

       Mr. Hardesty was eventually charged with second degree trafficking in stolen

property and third degree theft.

       Among Mr. Hardesty’s pretrial motions in limine was one asking the court to

“[p]rohibit and exclude any evidence or testimony that a witness believed a crime had

occurred or that the defendant committed a crime.” Clerk’s Papers (CP) at 111

(underlining omitted). Mr. Hardesty’s lawyer explained that the motion was a response

to officer interviews of Mr. Amoruso, in which Amoruso “repeatedly accused my client

of everything under the sun.” RP at 45. He said he feared Mr. Amoruso would go

beyond answering the prosecutor’s questions about facts and express his opinion that Mr.

Hardesty committed the crimes. The prosecutor did not contest the motion.

       Trial: jury selection

       During voir dire, Mr. Hardesty’s lawyer asked venire members whether his client

could be found innocent if he (defense counsel) did “absolutely nothing,” adding,

“[u]sually there’s one or two that like to argue with me about this.” RP at 409. The first

juror the defense lawyer questioned on the topic was confused, and even after the lawyer

rephrased, said he needed more time to process the question. The defense lawyer then

turned to juror 4, saying, “If I don’t present any evidence, you only hear what the state

                                             3
No. 37107-7-III
State v. Hardesty


has to say, would you find my client guilty because I didn’t do anything?” RP at 411-12.

Juror 4 replied:

       Kind of like what he said, it would take a little bit of time to give a full
       answer, but I mean if there isn’t anything to back up his defense, then I
       would assume he would be guilty, but it would just have to depend on the
       facts.

RP at 412. Mr. Hardesty’s lawyer continued questioning juror 4:

       So he’s presumed to be innocent unless the state overcomes that burden and
       proves that he’s guilty beyond a reasonable doubt. No matter what I do, the
       state has to prove the charge beyond a reasonable doubt, any doubt for
       which a reason exists, right? The judge already told you that. [The
       prosecutor] kind of hit on it a little bit. I’ll say it again, knowing that to be
       true, guilty or not guilty? Based on what I do.

RP at 412. Juror 4 answered:

       This is a very trick [sic] question. It—for my personal reason, it would
       have to be based on the facts, and if it was a well enough defense—like
       backed up on about him being not guilty, then maybe I’d go for that route.
       But if I don’t have enough evidence showing that he’s not, then I would
       probably go for guilty.

RP at 412.

       Mr. Hardesty’s lawyer asked, “Who else shares that same opinion?” and, for the

record, named several jurors by number, one being juror 26, who raised their cards. RP

at 412-13. As he continued to question other venire members along the same lines,

several, among them jurors 10 and 12, said that if he did not present a case, they would

assume he agreed with the State. When Mr. Hardesty’s lawyer moved to strike jurors 10




                                              4
No. 37107-7-III
State v. Hardesty


and 12 for cause, the trial court did not immediately rule, but said, “Let me just say

something to the jurors,” and continued:

       Some of the questions become a little confusing. The requirement is—let
       me say this: Every crime, every law has certain elements or facts that have
       to be proven. And let’s just call them A, B, C and D, okay, for a crime.
       The state’s required to prove each element beyond a reasonable doubt. And
       if the state doesn’t meet that burden, regardless of what the defendant did or
       didn’t do, if the state doesn’t meet the burden, then your requirement is to
       render a verdict of not guilty. Because they didn’t prove it. Even if the
       defendant does nothing.
               To give one simple example, I could give you hundreds, if the state
       had a case where they needed to prove one of the ABCs or Ds, elements,
       was prove that a defendant stole over $750. Right? That’s one of the
       elements they have to prove for that degree of theft. If the evidence here in
       court was the person stole a $50 bill and that’s the only evidence, and the
       prosecutor asks you to find a verdict of guilty for theft over $750, the
       defendant didn’t contest anything here in court as far as the evidence, your
       requirement would be to enter a verdict of not guilty because the state
       didn’t meet its burden of proving each element beyond a reasonable doubt,
       regardless of what the defendant does.
               Some of the questions can become confusing, I understand that. But
       I wanted to let everyone know that.

RP at 417-19.

       Juror 10 expressed puzzlement why, if the evidence was only $50, the defense

would not contest that. The trial court responded that if the State’s evidence was that the

defendant took only $50, then the defense “wants that evidence . . . So he doesn’t want to

say anything else.” RP at 419. When juror 10 continued to express mixed feelings on the

issue, defense counsel renewed his challenges to jurors 10 and 12. The trial court said it

would defer ruling until after the prosecutor had his additional 10 minutes of voir dire.



                                             5
No. 37107-7-III
State v. Hardesty


        The prosecutor embarked on his own effort to clarify that the sole burden of proof

was the State’s. Through explanation and questions, he got the explicit agreement of

jurors 10 and 12 that if the State did not present enough evidence to prove the crimes

beyond a reasonable doubt, they would find Mr. Hardesty not guilty. The prosecutor then

said:

        Is everybody okay with that? I just think the way with things being worded
        it might have been a little confusing. And he doesn’t have to present
        anything, if we don’t get to enough, right? That’s fair. He doesn’t.
                Even if you’d like to know and hear from him, he doesn’t have to
        testify, he doesn’t have to present any evidence. We have to get to that
        level of beyond a reasonable doubt. Is everybody okay with that concept?
        Anybody not okay with that?

RP at 427. The record does not indicate that anyone disagreed.

        At the conclusion of voir dire, Mr. Hardesty’s lawyer withdrew his challenges for

cause to jurors 10 and 12. He used peremptory challenges to excuse both of them. He

used all six peremptory challenges and both alternate challenges.

        Juror 4 was seated on the jury. Juror 26 was seated as an alternate and participated

in deliberations when one of the first 12 jurors was excused during the course of the trial.

        Objected-to comments on guilt

        During the State’s case, it called as witnesses Mr. Amoruso, Deputy Aragon and

Tristina Jensen, the manager of the salvage yard that purchased the allegedly stolen

property.




                                             6
No. 37107-7-III
State v. Hardesty


       During Mr. Amoruso’s direct examination by the State, he was asked what caused

him to travel to the salvage yard on the day he saw what he believed to be his property.

The following exchange occurred:

       A.     I needed to replace a battery that turned up missing in a piece of my
              equipment.
       Q.     And when you went there, what occurred?
       A.     I was talking to the manager of the yard.
       Q.     Is that Tristina Jensen?
       A.     Christina (sic), and I don’t know what her last name is.
       Q.     Okay.
       A.     I told her I needed a battery because my other one had either
              sprouted legs or walked off. She said okay. And I can’t remember
              exactly what I said, but I said, I don’t know, maybe Preston
              borrowed it and didn’t put it back, or something along that line.
              And she said, Preston, Preston—
                     [DEFENSE COUNSEL]: Objection, your Honor, motion in
              limine number I think it was four.
                   THE COURT: Okay. At this time we’ll be taking the recess
              anyway . . . .

RP at 82.

       After the jury was excused, the trial court said it would sustain the objection. It

explained to Mr. Amoruso that what he was doing “is not unusual, a lot of witnesses do

it,” but there was an order that he was not to state his opinion about guilt or innocence

and it was “important to listen closely to the question and just answer those.” RP at 84.

Upon the jurors’ return, the court told them, “The objection that was raised by [defense




                                              7
No. 37107-7-III
State v. Hardesty


counsel] is sustained. The answer to the question is stricken and it is to be disregarded by

the jury.” RP at 85.

       During Ms. Jensen’s testimony, the prosecutor asked her about the salvage yard’s

records of items purchased from Mr. Hardesty while laying a foundation to offer the

records as evidence. The following exchange occurred:

       Q.     Miss Jensen, did you provide records as it pertains to Mr. Hardesty
              from York Crushing & Salvage to law enforcement at some point?
       A.     I believe so.
       Q.     Okay. Now, what led you to provide those documents to law
              enforcement?
       A.     What led me to?
       Q.     Sure. Sure.
       A.     Well, number one, it was stolen product.
              [DEFENSE COUNSEL]: Objection, motion in limine four.
              THE COURT: Sustained. The answer is stricken.
              [PROSECUTOR]: May I approach the witness real quick?
              THE COURT: Yes.
              (Discussion off the record.)
              THE COURT: The jury is directed not to consider that answer.
              Go ahead.
              [DEFENSE COUNSEL]: Your Honor, he’s coaching the witness on
              the stand. I move for a mistrial.
              THE COURT: Okay. I think he’s trying to tell her to comply. If
              you wanted to be there, you can.
              [DEFENSE COUNSEL]: It’s too late now.
              THE COURT: All right.



                                             8
No. 37107-7-III
State v. Hardesty


              [PROSECUTOR]: For the record, there was no coaching of the
              witness, just indicating the motion that’s been previously ordered by
              the court, I was relaying it to the witness.
              THE COURT: Thank you.

RP at 178-80. Defense counsel requested a side bar in which he again requested a

mistrial, complaining, “This is the second witness that’s done this,” and argued the State

was supposed to inform witness of in limine orders before they testified. RP at 180. The

trial court refused to interrupt testimony for argument at that time. It later denied the

motion, explaining that any prejudice could be cured by an instruction, which it invited

the defense to propose.

       The jury found Mr. Hardesty guilty as charged.

       Sentencing

       At sentencing, the trial court was presented with a prior record agreement signed

by Mr. Hardesty and his lawyer that stated, “The Defendant, his counsel, and the State

agree as to the offender score of 9+.” CP at 249. The State’s proposed judgment and

sentence identified Mr. Hardesty’s offender score as “9+ (14).” CP at 254.

       The State requested a high end sentence of 84 months for the trafficking charge

and 364 days for the third degree theft (a gross misdemeanor), to run concurrently, citing

Mr. Hardesty’s long criminal history.

       Mr. Hardesty’s lawyer asked the court to impose a mid-range sentence of 73.5

months on the trafficking charge and the concurrent sentence requested by the State for


                                              9
No. 37107-7-III
State v. Hardesty


the third degree theft. He pointed out that while Mr. Hardesty had a long criminal

history, his last felony was in 2012, and much of his history would have washed out had

he not had a third degree driving with license suspended charge. He argued that indigent

defendants like Mr. Hardesty get “trap[ped]” because driving without insurance carries a

$786.00 fine that they can’t afford to pay; they can’t get their license back without paying

it; but they still need to drive to work and support their families. RP (Sept. 30, 2019) at

115-16.

         In announcing its sentencing decision, the court observed that when a defendant

has a 9+ score “you maybe start looking at the higher end of the range,” but defense

counsel’s argument assisted it in viewing Mr. Hardesty’s situation differently. RP (Sept.

30, 2019) at 121. It also took into account that the charge of trafficking in stolen goods

covered a wide range of values and the value in this case was not on either end of the

spectrum. It imposed a sentence of 75 months on the trafficking count and 364 days on

the third degree theft count. It never referred to Mr. Hardesty having an offender score

of 14.

         Mr. Hardesty appeals.

                                         ANALYSIS

         Mr. Hardesty alleges juror bias on the part of jurors 4 and 26. He also challenges

the denial of his mistrial motion and his offender score, which he argues was 13, not 14.




                                              10
No. 37107-7-III
State v. Hardesty


I.     JUROR BIAS

       Both the United States and Washington State Constitutions provide a right to trial

by an impartial jury in all criminal prosecutions. U.S. CONST. amend. VI; WASH. CONST.

art. I, § 22. Seating a biased juror violates this right. State v. Guevara Diaz, 11 Wn.

App. 2d 843, 851, 456 P.3d 869 (citing State v. Irby, 187 Wn. App. 183, 193, 347 P.3d

1103 (2015), review denied, 195 Wn.2d 1025, 466 P.3d 772 (2020). Actual juror bias

may be raised for the first time on appeal because “if the record demonstrates the actual

bias of a juror, seating the biased juror was by definition a manifest error.” Irby, 187 Wn.

App. at 193; see also RAP 2.5. “Both RCW 2.36.110[2] and CrR 6.4(c)(1)[3] create a

mandatory duty to dismiss an unfit juror even in the absence of a challenge.” State v.

Lawler, 194 Wn. App. 275, 284, 374 P.3d 278 (2016).

       A juror demonstrates actual bias when she exhibits “a state of mind . . . in

reference to the action, or to either party, which satisfies the court that the challenged

person cannot try the issue impartially and without prejudice to the substantial rights of


       2
         “It shall be the duty of a judge to excuse from further jury service any juror, who
in the opinion of the judge, has manifested unfitness as a juror by reason of bias,
prejudice, indifference, inattention or any physical or mental defect or by reason of
conduct or practices incompatible with proper and efficient jury service.” RCW
2.36.110.
       3
         “If the judge after examination of any juror is of the opinion that grounds for
challenge are present, he or she shall excuse that juror from the trial of the case. If the
judge does not excuse the juror, any party may challenge the juror for cause.” CrR
6.4(c)(1).

                                              11
No. 37107-7-III
State v. Hardesty


the party challenging.” RCW 4.44.170(2). “Equivocal answers alone do not require that

a juror be dismissed for cause.” Lawler, 194 Wn. App. at 283.

       Because “‘the trial court is in the best position to determine a juror’s ability to be

fair and impartial,’” this court reviews a trial court’s decision not to dismiss a juror for

manifest abuse of discretion. Guevara Diaz, 11 Wn. App. 2d at 856 (quoting State v.

Noltie, 116 Wn.2d 831, 839, 809 P.2d 190 (1991)).

       All of the cases relied on by Mr. Hardesty in which a juror was found to have

exhibited actual bias involved jurors who made unequivocal statements that they could

not be fair. He relies on Guevara Diaz, a rape prosecution, in which a juror was never

questioned about her statement on a juror questionnaire that she could not be fair to both

sides in a trial for sexual assault or abuse. 11 Wn. App. 2d at 845. He relies on Irby, in

which a juror responded affirmatively when the trial court asked if there were any jurors

who might not be able to give both sides a fair trial. 187 Wn. App. at 190. Asked why,

she explained she had worked for Child Protective Services; said, “I’m more inclined

towards the prosecution I guess”; and, asked if she could be fair and impartial and listen

to both sides, she answered, “I would like to say he’s guilty.” Id. He relies on State v.

Gonzales, in which a juror “unequivocally admitted a bias . . . in favor of police

witnesses,” “indicated the bias would likely affect her deliberations,” and “candidly

admitted she did not know if she could presume Gonzales innocent in the face of officer



                                              12
No. 37107-7-III
State v. Hardesty


testimony indicating guilt.” 111 Wn. App. 276, 281, 45 P.3d 205 (2002). There was no

attempt to rehabilitate her.

       Here, juror 4 never said she could not be fair to both sides or that she had a bias in

favor of any witness or class of witnesses. Instead, her answers revealed that she had not

clearly understood the presumption of innocence and that the State alone had the burden

of proof. In asking venire members about their view of his role and responsibility, Mr.

Hardesty’s lawyer volunteered that misunderstandings were common. (“Usually there’s

one or two that like to argue with me about this.” RP at 409.) Juror 4 couched her

answers with “maybe,” “probably,” and an assertion that it was a trick question she

would need more time to fully answer. She also repeatedly said guilt or innocence would

have to depend on the facts. Juror 26 merely indicated that he shared juror 4’s views.

While Mr. Hardesty’s lawyer challenged jurors 10 and 12 for cause, he did not make for-

cause challenges to jurors 4 and 26, from which we can infer that he did not perceive

them as biased.

       To have an impartial jury, one must have jurors who do not have actual or implied

biases for or against one side or the other, or for or against the witnesses or class of

witnesses who will provide material evidence. It is not necessary that members of the

venire come into court with a full understanding of the criminal legal process. Unlike

addressing a venire member’s indication of bias, neither the lawyers nor the court are

required to drill down on each juror’s full understanding of the criminal legal process.

                                              13
No. 37107-7-III
State v. Hardesty


       Mr. Hardesty does not demonstrate that the trial court abused its discretion when it

did not excuse jurors 4 and 26.

II.    MISTRIAL MOTION

       Mr. Hardesty next contends the trial court erred by denying his motion for a

mistrial after Mr. Amoruso and Ms. Jensen expressed personal opinions on his guilt in

violation of an in limine ruling.

       A trial court should grant a mistrial when an irregularity in the trial proceedings is

so prejudicial that it deprives the defendant of a fair trial. State v. Babcock, 145 Wn.

App. 157, 163, 185 P.3d 1213 (2008). More than “a possibility of prejudice” must be

shown. State v. Lemieux, 75 Wn.2d 89, 91, 448 P.2d 943 (1968). Courts look to three

factors to determine whether a trial irregularity warrants a new trial: (1) the seriousness of

the irregularity, (2) whether the statement was cumulative of evidence properly admitted,

and (3) whether the irregularity could be cured by an instruction. State v. Perez-Valdez,

172 Wn.2d 808, 818, 265 P.3d 853 (2011).

       Because the trial judge is in the best position to determine prejudice, an appellate

court reviews the decision to grant or deny a mistrial for abuse of discretion. Babcock,

145 Wn. App. at 163. The standard is extremely deferential. We will reverse the denial

of a mistrial only if a trial irregularity was so significant that no reasonable judge would

have denied the motion. State v. Rodriguez, 146 Wn.2d 260, 269, 45 P.3d 541 (2002).




                                             14
No. 37107-7-III
State v. Hardesty


       Mr. Amoruso’s thinly-veiled accusation that Mr. Hardesty took a missing battery

in the conversation with Ms. Jensen recounted in his testimony (“maybe Preston

borrowed it and didn’t put it back”) was cumulative of other evidence, and consistent

with the defense theory. Jurors saw the body cam video of Deputy Aragon’s questioning

of Mr. Hardesty, in which Mr. Hardesty said his stepfather was “always” accusing him of

stealing things. In closing argument, Mr. Hardesty’s lawyer told jurors:

              Jerry has got an axe to grind. You heard from Preston when he was
       talking to the officers that Jerry had been trying to have him evicted. He
       was trying to kick him off the property. He removed him from the house,
       the RV, and now he wants him gone.
              ....
              So what we have is a situation where Jerry has animosity and bias
       towards Preston. He wants him out of the house, out of the RV, off the
       property. He dragged the cops into it alleging Preston cut bus bars out of
       his [motor control centers].

RP at 322, 325. Mr. Amoruso’s testimony was unsurprising and the trial court sustained

the objection and told the jury not to consider it. No prejudice is shown.

       Ms. Jensen’s testimony that she provided records of purchases from Mr. Hardesty

to police because “it was stolen product” was also not a serious irregularity. It would

have been more accurate to say “it was allegedly stolen product” or was “being

investigated,”—and that is how her statement was likely construed by the jury. In any

event, sustaining the objection and telling the jury to disregard the testimony was

sufficient to neutralize any resulting prejudice.



                                             15
No. 37107-7-III
State v. Hardesty


       The offending statements were insignificant, and the trial court’s response to the

objections was clearly adequate. The court did not abuse its discretion by denying the

request for a mistrial.

III.   OFFENDER SCORE ERROR

       Finally, Mr. Hardesty argues resentencing is necessary because the trial court

erroneously counted two former convictions that constituted the same criminal conduct as

two points.

       A trial court calculates a defendant’s offender score for sentencing purposes by

counting current offenses and past convictions. RCW 9.94A.589(1)(a). Prior offenses

that were found to encompass the same criminal conduct are counted as one offense.

RCW 9.94A.525(5)(a)(i). The parties’ prior record agreement and the judgment and

sentence both identify two of Mr. Hardesty’s convictions from 2006 as “encompass[ing]

with” one another. CP at 248, 253. Mr. Hardesty argues this means his offender score

was 13, not 14, as reflected on the judgment and sentence. The State agrees, but argues

that resentencing is not required.

       We agree. A miscalculated offender score does not require remand if it is clear

from the record that the court would impose the same sentence absent the error. State v.

Tili, 148 Wn.2d 350, 358, 60 P.3d 1192 (2003). “‘Where the standard sentencing range

is the same regardless of a recalculation of the offender score, any calculation error is




                                             16
No. 37107-7-III
State v. Hardesty


harmless.’” State v. Priest, 147 Wn. App. 662, 673, 196 P.3d 763 (2008) (quoting State

v. Fleming, 140 Wn. App. 132, 138, 170 P.3d 50 (2007)).

       Whether Mr. Hardesty’s offender score was 13 or 14 did not affect his standard

range: either way, he was a 9+. And it is clear from the trial court’s explanation of the

sentence it imposed that it was persuaded by defense counsel to disregard much of Mr.

Hardesty’s criminal history. Mr. Hardesty’s sentence on the trafficking count is only one

and a half months longer than the mid-range sentence suggested by the defense. Remand

is unnecessary.

       Affirmed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                                  ____________________________
                                                  Siddoway, J.

WE CONCUR:




Pennell, C.J.                                     Lawrence-Berrey, J.




                                             17